                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,                            Civil Action No. 2:20-cv-859

       v.

KOHL’S DEPARTMENT STORES, INC.,

                       Defendant.


COMPLAINT FOR PERMANENT INJUNCTION, OTHER EQUITABLE RELIEF, AND
                       CIVIL PENALTIES


       Plaintiff, the United States of America, acting upon notification and authorization to the

Attorney General by the Federal Trade Commission (“FTC”), pursuant to Section 16(a)(1) of the

Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 56(a)(1), for its Complaint alleges:

       1.      Plaintiff brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b), and Section 621(a) of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681s(a), to obtain injunctive and other equitable relief and monetary

civil penalties for Defendant’s acts or practices in violation of Section 5(a) of the FTC Act, 15

U.S.C. § 45(a), and in violation of the Section 609(e) of the FCRA, 15 U.S.C. § 1681g(e).

                                    JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

1345, and 1355.




                                                 1



             Case 2:20-cv-00859 Filed 06/08/20 Page 1 of 10 Document 1
       3.        Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1)-(d) and 1395(a),

and 15 U.S.C. § 53(b).

                                           PLAINTIFF

       4.        This action is brought by the United States of America on behalf of the FTC.

The FTC is an independent agency of the United States government given statutory authority and

responsibility by, inter alia, the FTC Act, 15 U.S.C. §§ 41-58, and the FCRA, 15 U.S.C.

§§ 1681-1681x. The FTC is charged, inter alia, with enforcing Section 5(a) of the FTC Act, 15

U.S.C. § 45(a), which prohibits unfair and deceptive acts or practices in or affecting commerce,

and the FCRA, which imposes duties on businesses that have provided credit, goods, or services

to, accepted payment from, or otherwise entered into a transaction with someone who is believed

to have fraudulently used another person’s identification.

                                          DEFENDANT

       5.        Defendant Kohl’s Department Stores, Inc. (“Kohl’s”) is a Delaware corporation

with its principal place of business at N56 W17000 Ridgewood Drive, Menomonee Falls,

Wisconsin 53051. Kohl’s transacts or has transacted business in this District and throughout the

United States.

                                          COMMERCE

       6.         At all times material to this Complaint, Defendant has maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.




                                                  2



            Case 2:20-cv-00859 Filed 06/08/20 Page 2 of 10 Document 1
                                FAIR CREDIT REPORTING ACT

       7.        The FCRA was enacted in 1970, became effective on April 25, 1971, and has

been in force since that date. The Fair and Accurate Credit Transactions Act amended the

FCRA in December 2003, and the Dodd-Frank Act amended the FCRA in July 2010.

       8.        Section 621 of the FCRA, 15 U.S.C. § 1681s, authorizes the Commission to use

all of its functions and powers under the FTC Act to enforce compliance with the FCRA by all

persons subject thereto except to the extent that enforcement specifically is committed to some

other governmental agency, irrespective of whether the person is engaged in commerce or meets

any other jurisdictional tests set forth by the FTC Act.

       9.        Section 609(e)(1) of the FCRA, 15 U.S.C. § 1681g(e)(1), requires a “business

entity” to provide an identity theft “victim” with “application and business transaction records”

evidencing any transaction that the victim alleges to be the “result of identity theft.” The

business entity must provide such records “not later than 30 days after the date of receipt of a

request from a victim.”

       10.       For purposes of Section 609(e)(1), a “business entity” is an entity that has

“provided credit to, provided for consideration products, goods, or services to, accepted payment

from, or otherwise entered into a commercial transaction for consideration with, a person who

has allegedly made unauthorized use of the means of identification of the victim[.]” 15 U.S.C.

§ 1681g(e)(1).

       11.       Section 609(e)(11), 15 U.S.C. § 1681g(e)(11), defines a “victim” as:

       a consumer whose means of identification or financial information has been used
       or transferred (or has been alleged to have been used or transferred) without the




                                                   3



             Case 2:20-cv-00859 Filed 06/08/20 Page 3 of 10 Document 1
       authority of that consumer, with the intent to commit, or to aid or abet, an identity
       theft or a similar crime.

       12.      To obtain application and business transaction records of the alleged identity

theft, the victim must make the request for records in writing and mail it to an address specified

by the business entity. 15 U.S.C. § 1681g(e)(3). The records must be provided to the victim

or, if specified or authorized by the victim, a law enforcement agency.

       13.      Prior to providing the records, a business entity can require that the victim

provide:

             A. proof of his or her identity, such as a copy of the victim’s government-issued

                identification card, 15 U.S.C § 1681g(e)(2)(A); and

             B. proof of the claim of identity theft, by providing a police report and a completed

                affidavit, 15 U.S.C. § 1681g(e)(2)(B).

       14.      The FTC also has issued guidance on multiple occasions to businesses seeking to

comply with FCRA Section 609(e). Each guidance document states that businesses must

provide records directly to victims upon request.

                           DEFENDANT’S BUSINESS ACTIVITIES

       15.      Kohl’s is a large national department store chain with a significant online retail

presence through the website, www.kohls.com (“Kohl’s Website”). Among other things, the

company sells clothing, accessories, beauty goods, and home products.

       16.      Prior to February 2017, Kohl’s policy for handling requests for application and

business transaction records from victims of identity theft, pursuant to Section 609(e) of the




                                                  4



              Case 2:20-cv-00859 Filed 06/08/20 Page 4 of 10 Document 1
FCRA (“609(e) Requests”), was to provide all such records to the victim within 30 days of the

receipt of a request, after proper verification.

        17.     In February 2017, Kohl’s changed its policy for responding to 609(e) Requests

related to Website orders. Under the new policy (“February 2017 Policy”), Kohl’s would only

share information identifying the identify thief with law enforcement or with a victim’s attorney,

upon their direct request.

        18.     In August 2018, Kohl’s further revised its policy for responding to 609(e)

Requests. Under the new policy (“August 2018 Policy”), Kohl’s would provide customers with

a Kohl’s charge account with a more expansive list of business and transaction records (such as

statements, receipts, and applications), but Kohl’s continued to refuse to provide detailed order

information (such as the address and phone number listed on a fraudulent application or the

shipping address used for fraudulent orders) directly to any customers. In addition, under the

August 2018 Policy, Kohl’s would no longer provide such detailed information about fraudulent

orders to victims’ attorneys. According to this policy, victims had a single recourse for

obtaining such information from Kohl’s: a request directly from law enforcement.

        19.     As a result of Kohl’s February 2017 and August 2018 Policies, many victims of

identity theft were unable to obtain application and business transaction records related to the

identity theft they suffered. Specifically, Kohl’s informed victims that it was not permitted to

share such information with anyone other than law enforcement.

        20.     In addition, on several occasions, Kohl’s failed to respond to victims—even to

issue a denial of their request—within 30 days.




                                                   5



              Case 2:20-cv-00859 Filed 06/08/20 Page 5 of 10 Document 1
        21.    Victims, who expended significant amounts of time submitting and following up

on 609(e) Requests, repeatedly complained to Kohl’s about its failure to grant their requests.

Several victims also sent Kohl’s the language of Section 609(e) of the FCRA as well as copies of

the FTC’s business guidance about 609(e) Requests in an effort to persuade the company to grant

their requests. None of these efforts prompted any change in Kohl’s policies, despite the fact

that victims experienced (and repeatedly reported to Kohl’s) significant frustration as a result of

them.

        22.    The August 2018 Policy remained in place until April 2019, when Kohl’s finally

implemented a policy that required it to provide victims of identity theft with the application and

business transaction records they requested.

        23.    Based on the facts and violations of law alleged in this Complaint, Plaintiff has

reason to believe that Defendant is violating or is about to violate laws enforced by the Federal

Trade Commission because, among other things, Kohl’s knowingly engaged in its unlawful acts

and practices for more than two years (February 2017 through March 2019), Kohl’s continued its

unlawful acts or practices despite knowledge of numerous complaints from victims of identity

theft, and Kohl’s only stopped its unlawful conduct six months after it received a Civil

Investigative Demand from the FTC.

                                 VIOLATIONS OF THE FCRA

                              Count I (Failure to Provide Records)

        24.    As described in paragraphs 15-22, in numerous instances, Kohl’s entered into

commercial transactions with persons who made unauthorized use of the means of identification




                                                 6



              Case 2:20-cv-00859 Filed 06/08/20 Page 6 of 10 Document 1
of victims and failed to provide the required application and business transaction records to

victims upon request.

       25.     By and through the acts and practices described in paragraph 24, Kohl’s has

violated Section 609(e) of the FCRA, 15 U.S.C. § 1681g(e).

       26.     Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. § 1681s(a)(1), the acts and

practices alleged in paragraph 24 also constitute unfair or deceptive acts or practices in violation

of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                         Count II (Failure to Respond Within 30 Days)

       27.     As described in paragraphs 15-22, on multiple occasions, Kohl’s entered into

commercial transactions with persons who made unauthorized use of the means of identification

of victims and refused to provide the required application and business transaction records not

later than 30 days after the date of receipt of a request from a victim.

       28.     By and through the acts and practices described in paragraph 27, Kohl’s has

violated Section 609(e) of the FCRA, 15 U.S.C. § 1681g(e).

       29.     Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. § 1681s(a)(1), the acts and

practices alleged in paragraph 27 also constitute unfair or deceptive acts or practices in violation

of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                      CONSUMER INJURY

       30.     Consumers have suffered and will continue to suffer substantial injury as a result

of Defendant’s violations of the FCRA and the FTC Act. Absent injunctive relief by this Court,

Defendant is likely to continue to injure consumers and harm the public interest.




                                                  7



             Case 2:20-cv-00859 Filed 06/08/20 Page 7 of 10 Document 1
                       THIS COURT’S POWER TO GRANT RELIEF

       31.     Section 621(a) of the FCRA, 15 U.S.C. § 1681s(a), and Section 13(b) of the FTC

Act, 15 U.S.C. § 53(b), empower this Court to grant injunctive and such other relief as the Court

may deem appropriate in the enforcement of the FTC Act and the FCRA. The Court, in the

exercise of its equitable jurisdiction, may award ancillary relief, including rescission or

reformation of contracts, restitution, the refund of monies paid, and the disgorgement of ill-

gotten monies, to prevent and remedy any violation of any provision of law enforced by the FTC.

       32.     Section 621(a)(2)(A) of the FCRA, 15 U.S.C. § 1681s(a)(2)(A), authorizes the

Court to award monetary civil penalties in the event of a knowing violation, which constitutes a

pattern or practice of violations. Kohl’s violations of Section 609(e) of the FCRA, as alleged in

this Complaint, were knowing and constituted a pattern or practice of violations. As specified

by the Federal Civil Penalty Inflation Adjustment Act of 1990, 28 U.S.C. § 2461(a), as amended,

the Court is authorized to award a penalty of not more than $3,993 per violation for penalties

assessed after February 14, 2019.

       33.     Each instance in which Kohl’s has failed to comply with the FCRA in one or

more of the ways described above constitutes a separate violation of the FCRA for the purpose of

assessing monetary civil penalties under Section 621 of the FCRA. Plaintiff seeks monetary

civil penalties for every separate violation of the FCRA.

                                         PRAYER FOR RELIEF

       Wherefore, Plaintiff, pursuant to Sections 5(a) and 13(b) of the FTC Act, 15 U.S.C. §§

45(a) and 53(b), and Section 621(a) of the FCRA, 15 U.S.C. § 1681s(a), and the Court’s own

equitable powers, requests that the Court:



                                                  8



             Case 2:20-cv-00859 Filed 06/08/20 Page 8 of 10 Document 1
       A.      Enter judgment against Defendant and in favor of Plaintiff for each law violation

alleged in this Complaint;

       B.      Enter a permanent injunction to prevent future violations of the FTC Act and the

FCRA by Defendant;

       C.      Award Plaintiff monetary civil penalties from Defendant for each violation of the

FCRA as alleged in this Complaint; and

       D.      Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.



Dated: June 8, 2020

 FOR THE FEDERAL TRADE                               FOR THE UNITED STATES OF
 COMMISSION:                                         AMERICA:

 WHITNEY A. MOORE                                    JOSEPH H. HUNT
 ELISA JILLSON                                       Assistant Attorney General
 Attorneys                                           Civil Division

 Federal Trade Commission                            ETHAN P. DAVIS
 Division of Privacy and Identity Protection         Deputy Assistant Attorney General
 600 Pennsylvania Ave, NW
 Mail Stop CC-8232                                   GUSTAV W. EYLER
 Washington D.C. 20580                               Director
 Tel: (202) 326-2645; -3001                          Consumer Protection Branch

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney
                                                     Eastern District of Wisconsin

                                                     /s/ Speare I. Hodges___
                                                     Speare I. Hodges
                                                     Trial Attorney
                                                     Consumer Protection Branch
                                                     U.S. Department of Justice



                                                 9



            Case 2:20-cv-00859 Filed 06/08/20 Page 9 of 10 Document 1
                                 P.O. Box 386
                                 Washington, DC 20044
                                 (202) 532-0295
                                 Speare.I.Hodges@usdoj.gov

                                 Michael A. Carter
                                 Assistant United States Attorney
                                 Wisconsin Bar No. 1090041
                                 United States Attorney’s Office
                                 Eastern District of Wisconsin
                                 517 E. Wisconsin Ave., Suite 530
                                 Milwaukee, WI 53211
                                 414-297-4101
                                 Michael.A.Carter@usdoj.gov




                            10



Case 2:20-cv-00859 Filed 06/08/20 Page 10 of 10 Document 1
JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                        DEFENDANTS


   (b) County of Residence of First Listed Plaintiff                                                     County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                           PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State           1              1   Incorporated or Principal Place          4      4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place          5          5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                            6          6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                          Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                         310 Airplane                     365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability        690 Other                                28 USC 157                       3729(a))
  140 Negotiable Instrument               Liability                   367 Health Care/                                                                                   400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                 Pharmaceutical                                                PROPERTY RIGHTS                  410 Antitrust
      & Enforcement of Judgment           Slander                         Personal Injury                                               820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’               Product Liability                                             830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                   368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
      Student Loans                  340 Marine                           Injury Product                                                    New Drug Application         470 Racketeer Influenced and
      (Excludes Veterans)            345 Marine Product                   Liability                                                     840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                  PERSONAL PROPERTY                       LABOR                      SOCIAL SECURITY                  480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle                370 Other Fraud              710 Fair Labor Standards             861 HIA (1395ff)                 485 Telephone Consumer
  160 Stockholders’ Suits            355 Motor Vehicle                371 Truth in Lending              Act                             862 Black Lung (923)                 Protection Act
  190 Other Contract                     Product Liability            380 Other Personal           720 Labor/Management                 863 DIWC/DIWW (405(g))           490 Cable/Sat TV
  195 Contract Product Liability     360 Other Personal                   Property Damage               Relations                       864 SSID Title XVI               850 Securities/Commodities/
  196 Franchise                          Injury                       385 Property Damage          740 Railway Labor Act                865 RSI (405(g))                     Exchange
                                     362 Personal Injury -                Product Liability        751 Family and Medical                                                890 Other Statutory Actions
                                         Medical Malpractice                                            Leave Act                                                        891 Agricultural Acts
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           FEDERAL TAX SUITS                893 Environmental Matters
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement              870 Taxes (U.S. Plaintiff        895 Freedom of Information
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act                  or Defendant)                    Act
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              871 IRS—Third Party              896 Arbitration
  240 Torts to Land                  443 Housing/                        Sentence                                                           26 USC 7609                  899 Administrative Procedure
  245 Tort Product Liability             Accommodations              530 General                                                                                             Act/Review or Appeal of
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                                                           Agency Decision
                                         Employment                  Other:                        462 Naturalization Application                                        950 Constitutionality of
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                     State Statutes
                                         Other                       550 Civil Rights                  Actions
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original              2 Removed from                    3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding              State Court                            Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                     (specify)                        Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                APPLYING
                                     Case 2:20-cv-00859   FiledIFP 06/08/20 PageJUDGE
                                                                                 1 of 2 DocumentMAG.
                                                                                                 1-1JUDGE
JS 44 Reverse (Rev. 08/18)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                               Case 2:20-cv-00859 Filed 06/08/20 Page 2 of 2 Document 1-1
